Citation Nr: 1455140	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for acute neuropathy, to include as due to exposure to herbicides and/or secondary to right shoulder, neck, or back disabilities; for substitution or accrued benefits purposes.  

2.  Entitlement to service connection for a disability of the neck/spine, to include as secondary to right shoulder disability; for substitution or accrued benefits purposes.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities; for substitution or accrued benefits purposes.

4.  Entitlement to service connection for breathing problems, to include as due to asbestos exposure; for substitution or accrued benefits purposes.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant 


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, January 2010, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.

The Veteran died in November 2012.  The appellant is his surviving spouse and has been properly substituted as the claimant in this case.

In August 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the appellant also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for sleep apnea and breathing problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to his death, the Veteran's acute neuropathy was aggravated by a service-connected condition.  

2.  Prior to his death, the Veteran's neck/spine disability was aggravated by a service-connected condition.  


CONCLUSIONS OF LAW

1.  The Veteran's acute neuropathy was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The Veteran's neck/spine disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision as to the two issues address below.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background and Analysis

Prior to his death, the Veteran contended that his acute neuropathy and neck/spine disability were related to a jeep accident in service, due to herbicide exposure, and/or secondary to a service-connected disability.  

There is no question that prior to his death, the Veteran had diagnoses related to acute neuropathy and neck/spine disability.  The main question is whether these disabilities are directly related to service or secondary to a service-connected disability.  For the reasons stated below, the Board finds that his acute neuropathy and neck/spine disabilities were aggravated by his service-connected non-Hodgkin's lymphoma.  Inasmuch as this is a grant of service-connection benefits as to both issues the Board finds it unnecessary to discuss the regulations associated with herbicide exposure or direct service connection.  

Prior to his death, the Veteran was in receipt of service connection benefits for non-Hodgkin's lymphoma, major depressive disorder, right shoulder disability, tinnitus, and bilateral hearing loss.  His overall rating was 100 percent.  

A review of the record shows no treatment for neuropathy, neck pain, or spine problems during service or following his documented in-service jeep accident.  It appears that the onset of his neck/spine problems and neuropathy was in the mid-2000s.  Also of record are negative opinions with respect to acute neuropathy and neck/spine disability in July 2009 and January 2010 VA examination reports.  Also of record are positive opinions from treating professionals dated in December 2008, July 2009, November 2009, and July 2010.  

In August 2012, the Veteran's treating physician opined that the Veteran's neck pain and neuropathy are "either caused by or substantially aggravated by his small lymphocytic lymphoma related issues."  He based this opinion on review of the Veteran's medical records, physical examination, and his medical expertise.  

Ultimately, the Board finds that the August 2012 opinion is the most probative evidence as to the etiology of the Veteran's neuropathy and neck/spine disability.  As such, service connection for neuropathy and neck spine disability on an aggravation basis is warranted.  


ORDER

Service connection for acute neuropathy, for accrued benefits or substitution purposes, is granted.

Service connection for disability of the neck/spine, for accrued benefits or substitution purposes, is granted.

REMAND

Upon careful review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's claims of entitlement to service connection for sleep apnea and breathing problems.  He contended these were due to asbestos exposure during service and/or secondary to his service-connected disabilities.  

In January 2010, March 2011, and April 2011, the Veteran was afforded VA examinations with respect to these claims.  The January 2010 examiner provided a negative nexus opinion as to whether the Veteran's sleep apnea was secondary to his service-connected right shoulder disability.  The March 2011 examiner opined that the Veteran's sleep apnea was not caused by his service-connected non-Hodgkin's lymphoma.  He also opined generally that "[t]here are no aggravation issues either."  This negative opinion was also confirmed in an April 2011 addendum opinion.  Although a complete rationale was provided with respect to whether sleep apnea was caused by non-Hodgkin's lymphoma, no rationale was provided for the aggravation issue.  On remand, the AOJ should obtain a supplemental medical opinion concerning aggravation that includes a complete rationale.  

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the claims file to the March 2011 VA examiner for supplemental opinions regarding the Veteran's sleep apnea and breathing problem claims that were pending prior to his death.  If the March 2011 examiner is not available, forward the claims file to another appropriate examiner for the requested opinions.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should clearly note each respiratory disability present prior to the Veteran's death, and whether any such disability is related to asbestos exposure.  The examiner is asked to render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's sleep apnea and any other breathing problems were caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including non-Hodgkin's lymphoma). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and all issues on the title page should be readjudicated.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case on all issues and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

 

